Citation Nr: 1812384	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-25 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for cervical spine degenerative joint disease (DJD).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for depression.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.  

5.  Entitlement to service connection for bilateral hip disability, to include as secondary to service-connected lumbar spine DJD status post lumbar fusion with intervertebral disc syndrome (IVDS) and/or sciatic radiculopathy right lower extremity (RLE).

6.  Entitlement to an evaluation in excess of 20 percent from February 13, 2015 to May 4, 2015, and an evaluation in excess of 20 percent from July 1, 2015, for sciatic radiculopathy RLE.  

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Brett Buchanan, Agent 


WITNESSES AT HEARING ON APPEAL

Veteran and K.W.


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Montana with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from January 1981 to July 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2013 and August 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico and Seattle Washington, respectively.  Jurisdiction of the case is now before the RO in Seattle, Washington.

In the January 2013 rating decision, the RO, in pertinent part, denied service connection for a bilateral hip disability; denied a higher than 10 percent evaluation for cervical spine DJD; denied reopening the service connection claims for depression and PTSD, anxiety disorder; and denied a TDIU.  The Veteran appealed the decision.  

In the August 2015 rating decision, the RO, in pertinent part, denied a higher than 10 percent evaluation for sciatic radiculopathy RLE.  The Veteran appealed for a higher evaluation. 

During the pendency of the appeal, the RO issued an August 2016 rating decision granting a 20 percent evaluation for sciatic radiculopathy RLE, effective February 13, 2015; assigning a noncompensable evaluation for sciatic radiculopathy RLE from May 5, 2015; and assigning a 20 percent evaluation for sciatic radiculopathy RLE from July 1, 2015.  In a September 2016 VA Form 9, the Veteran specifically disagreed with the 20 percent evaluations assigned for his sciatic radiculopathy RLE; therefore, the appeal has been limited to the appeal period reflected on the title page.  

In addition, the Board notes that two issues were addressed in the Statement of the Case issued in August 2016; however, in his VA Form 9, the Veteran limited his appeal to the higher evaluation claim for sciatic radiculopathy RLE identified above.  As such, the issue of entitlement to a higher evaluation for lumbar spine DJD status post lumbar fusion with IVDS is not before the Board.

In June 2017, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of Agency of Original Jurisdiction (AOJ) consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2017).  

In September 2013, the Veteran executed a new power-of-attorney (VA Form 21-22a), designating Brett Buchanan, Agent, as his representative.  The Board recognizes the change in representation.

The issues of entitlement to service connection for depression, entitlement to a higher evaluation for sciatic radiculopathy RLE, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At his May 2017, the Veteran notified the Board of his intention to withdraw his claim for a higher evaluation for cervical spine DJD.  

2.  In a July 2005 rating decision, the RO denied the petition to reopen claim for entitlement to service connection for depression; the Veteran did not submit a Notice of Disagreement (NOD), no new and material evidence was submitted within one year of the decision, and the decision became final.

3.  The evidence received since the July 2005 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for depression.  

4.  In a May 2008 rating decision, the RO denied service connection for PTSD; the Veteran did not submit a NOD, no new and material evidence was submitted within one year of the decision, and the decision became final.

5.  The evidence received since the May 2008 rating decision is cumulative or redundant of the evidence of record, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.  

6.  The competent and credible evidence does not demonstrate that the Veteran has a current bilateral hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to a higher evaluation for cervical spine DJD have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The July 2005 rating decision that denied the petition to reopen the claim for entitlement to service connection for depression is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for depression.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The May 2008 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6.  The criteria to establish entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected cervical spine DJD and lumbar spine DJD status post lumbar fusion with IVDS, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Dismissal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  

At his May 2017 Board hearing, the Veteran notified the Board of his desire to withdraw his appeal for entitlement to a higher evaluation for cervical spine DJD.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and it must be dismissed.

New and Material Evidence

	Laws and Regulations

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c) (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2017).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	Depression

The Veteran original claim for a psychiatric disorder was denied in a December 1989 rating, because there was no evidence of a current mental health disorder.  That decision is final.  

In a June 1998 rating decision, the RO reopened the Veteran's claim for service connection for an acquired psychiatric disorder, and denied service connection for acquired psychiatric disorder, diagnosed as somatoform pain disorder.  That decision is final.  

In a March 2004 rating decision, the RO denied the Veteran's claim for depression, because the Veteran did not present any evidence that his diagnosed depression was related to his service-connected cervical spine or lumbar spine DJD, or presented any evidence that his depression occurred during his military service.  That decision is final.

In a December 2004 rating decision, the RO denied the Veteran's claim for depression.  That decision is final.

In a July 2005 rating decision, the RO denied the Veteran's petition to reopen a claim for depression.  In August 2005, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the July 2005 rating decision.  Therefore, the July 2005 rating decision is final.

In the July 2005 rating decision, the RO denied the Veteran's petition to reopen a claim for depression, because no new and material evidence had been submitted, which showed that the Veteran's depression was related to his service-connected cervical or lumbar spine disabilities.  

Since the Veteran's last prior final denial in July 2005, the record includes a May 2017 Board hearing transcript.  At his hearing, the Veteran testified that since his July 2005 denial, he has been service-connected for additional disabilities (i.e., ulnar nerve damage on the right, ulnar nerve damage on the left, and sciatic radiculopathy RLE), which have caused increased pain resulting in his depression.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The May 2017 Board hearing transcript will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for depression is reopened.  

	PTSD

The Veteran's original claim for PTSD was denied in a September 2007 rating decision, because there was no evidence of a PTSD diagnosis during or since service.  That decision is final.

In a May 2008 rating decision, the RO reconsidered and denied the Veteran's claim for service connection for PTSD.  In May 2008, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the May 2008 rating decision.  Therefore, the May 2008 rating decision is final.  

In the May 2008 rating decision, the RO denied the Veteran's claim for service connection for PTSD, because the evidence did not show a current diagnosis for PTSD.  At the time of this decision, the evidence consisted of service treatment records, VA treatment records from February 2002 to May 2008, VA psychiatric examinations in October 2003 and December 2003, and a July 2007 VA Form 21-0781.

Since the Veteran's last prior final denial in May 2008, the record includes VA treatment records from June 2008 to May 2017, a March 2013 VA Form 21-0781, a May 2017 Board hearing transcript, and lay statements.  None of these records establish that the Veteran has a diagnosis for PTSD.  

The Board finds that these records, while new, are cumulative or redundant of the evidence at the time of the last prior final decision.  They do not relate to an unestablished fact and do not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened, because no new and material evidence has been received suggesting that the Veteran has PTSD.  

Service Connection

The Veteran generally asserts that his bilateral hip pain was caused by his service-connected lumbar spine DJD status post fusion with IVDS and/or sciatic radiculopathy RLE.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Only "veterans" are entitled to VA compensation.  38 U.S.C. § 1131.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2) (2012); 38 C.F.R. § 3.1(d) (2017).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty; or any period of INACDUTRA during which the individual concerned was disabled or died from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  The fact that a claimant has established status as a "veteran" for other periods of service (active duty, etc.) does not obviate the need to establish that he is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Reserve and National Guard service generally means ACDUTRA and INACDUTRA, or inactive duty for training; although in more recent times it also has come to include active duty.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505 (2012). 38 U.S.C. § 101(22) (2012); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101(23) (2012); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service treatment records (STRs) do not document any findings related to any complaints, treatment, or diagnosis for any hip problems.  At a May 1985 periodic examination, the Veteran had normal lower extremities on clinical evaluation.  No subsequent examination was included in the STRs.  

Post-service VA treatment records from October 2003 to May 2017 document sporadic reports of hip problems, but do not include a diagnosis for a hip disability.  

At an October 2003 VA clinic visit, the VA treating physician noted that the Veteran had a bizarre gait pattern, where he twisted his left leg in contorted ways and shifted his hips in very contorted ways when he walked.  This was reportedly done to protect himself from his back pain.  

In March 2004, following an objective evaluation, the VA treating physician found that the Veteran had apparent hip esthesia to pain over his entire left lower extremity.  

At an April 2009 VA clinic visit, objective findings showed that the Veteran's left hip revealed abductor weakness.  

According to a December 2010 VA treatment record, following a November 2010 emergency room visit after a fall onto his hip from a vehicle, imaging studies were negative for a fracture or any neurological injury.  

In June 2011, the Veteran complained of right hip pain for the past week with no reported injury or trauma to hip.  

At a September 2011 VA clinic visit, the Veteran reported experiencing right hip pain since he was pushed into a pool two weeks earlier.  No evidence of hip pathology was identified.  

In January 2012, the Veteran complained of left hip pain following a fall on the ice during a recent snowstorm.  Based on the Veteran's reported tenderness with no impairment to his ability to walk, and improving pain, the VA treating physician determined that it was likely a soft tissue injury that did not require x-rays.  

A few years later, at a November 2016 VA clinic visit, the Veteran sought treatment for right hip pain, which had begun a month earlier, following a fall off his garage steps.  

A December 2016 x-ray report revealed unremarkable bilateral hips without acute fracture, joint subluxation or focal osseous destruction.  

In February 2017, following a fall while shoveling snow, the Veteran sought VA emergency room treatment.  X-rays of the Veteran's right hip revealed no apparent acute fracture or dislocation identified.  His right hip joint space was overall well-preserved.  An x-ray of his left hip showed no focal abnormality.  

At a May 2017 VA clinic visit, the Veteran reported having right hip pain after falling and hitting a cedar chest.  Limited range of motion of the right hip was found, but no hip diagnosis was made.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a bilateral hip disability is warranted.  

The Veteran's STRs are negative for any diagnosis of a bilateral hip disability.  

The Veteran is certainly competent to report his bilateral hip symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran has not presented any competent and credible evidence of a current right or left hip disability, and the available evidence does not support that the Veteran has any persistent right or left hip symptomatology that would suggest that he has an underlying chronic disability.  

No underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Notably, x-rays taken in December 2016 and February 2017 show no evidence of any hip abnormalities.  Furthermore, VA treatment records from 2003 to 2017 document numerous visits for hip problems, but no diagnosis for any hip disability.  Thus, the Board finds that the clinical evidence is the most probative evidence, and it demonstrates that the Veteran does not have a current diagnosis for a right or left hip disability.  

In summary, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for a bilateral hip disability.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal for entitlement to an evaluation in excess of 10 percent for cervical spine DJD is dismissed.  

New and material evidence has been received, and the claim for entitlement to service connection for depression is reopened.  

New and material evidence has not been received, and the appeal to reopen a claim for entitlement to service connection for PTSD is denied.   

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected cervical spine DJD and lumbar spine DJD status post lumbar fusion with IVDS, is denied.


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

With regard to the Veteran's service connection claim for depression, the Veteran was previously afforded VA examinations with subsequent addenda opinions in October 2003, December 2003, August 2004, and September 2004.  The consensus of the VA examiners was that the Veteran's diagnosed depression was situational due to his financial stressors, and would likely resolve if he was employed.  No opinion was specifically provided addressing whether the Veteran's service-connected disabilities caused or aggravated his depression.  At his May 2017 Board hearing, the Veteran testified that his increased pain from his service-connected disabilities caused his depression.  On remand, a supplemental VA opinion should be provided to determine whether the Veteran's currently diagnosed depression is etiologically related to any of his service-connected disabilities, separately, or in combination with each other.  

Moreover, the Veteran contends that his current depression developed as a result of the personal assault that he experienced during a weekend drill in September 1985, which also resulted in his service-connected cervical spine and lumbar spine disabilities.  On remand, a VA opinion should be provided addressing whether the Veteran's depression is related to his September 1985 personal assault during a period of ACDUTRA.  

With regard to the Veteran's higher evaluation claim for sciatic radiculopathy RLE, his last VA examination was in August 2015.  At his May 2017 Board hearing, the Veteran testified that his symptoms had worsened.  He described how his right foot drop symptoms had returned, and as a result he was dragging his right foot and experiencing falls.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2017).  As the evidence suggests that the Veteran's sciatic radiculopathy RLE may have worsened since his last VA examination, a remand is required to determine the current severity of his service-connected disability.

Finally, the Board finds that, as the issue of whether the Veteran is entitled to a TDIU may be affected by the outcome of the claim for service connection for depression and his higher evaluation claim for sciatic radiculopathy RLE, the issues are inextricably intertwined.  The Veteran's TDIU claim cannot be decided until these claims have been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his mental health disorder and sciatic radiculopathy right lower extremity that are not currently of record.

2.  After the above is completed, to the extent possible, obtain a supplemental VA opinion from an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed depression was related to a period of ACDUTRA, to include a September 1985 personal assault?  

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed depression was caused, or alternatively, aggravated ((increased beyond the natural progression of the disability) by his service-connected disabilities, separately, or in combination with each other?  

In providing the above opinion, the examiner should consider the Veteran's contention that the memories of a September 1985 personal assault caused him to experience anxiety, anger, and depression.

The examiner should also consider the Veteran's lay testimony that the pain experienced by his service-connected disabilities have caused his depression.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  Schedule the Veteran for a VA peripheral nerves examination to determine the current severity of his service-connected sciatic radiculopathy RLE by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

The examiner should provide current findings regarding all symptoms associated with the Veteran's service-connected sciatic radiculopathy RLE and should opine as to its severity.  In addition, the examiner should comment on the October 2016, December 2016 and March 2017 VA treatment records noting objective findings of right foot drop, and determine whether the Veteran's right foot drop symptoms are related to his service-connected sciatic radiculopathy RLE.  If not, the examiner should provide an explanation as to its etiology.  

The examiner should comment on the extent of any functional impairment caused by the Veteran's service-connected sciatic radiculopathy RLE, to include in an occupational setting and in performing ordinary, daily activities.  

All findings should be fully documented in the examination report.  

4.  After ensuring compliance with the above, readjudicate the service connection claim for depression, the higher evaluation claim for sciatic radiculopathy RLE and the TDIU claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


